Citation Nr: 1620298	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-32 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for multiple facial scars, status post removal of squamous cell carcinoma and sebaceous gland hyperplasia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971, January 1991 to July 1991, March 1997 to November 1997, and from January 2003 to April 2006 with additional service in the Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that granted service connection and a noncompensable rating for facial scars, effective April 21, 2006.  In a November 2008 rating decision, the rating was increased to 10 percent effective April 21, 2006.  

In November 2012, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  

In March 2013, the Board remanded this issue for additional development.  In June 2014, the Board granted a 30 percent rating for the service-connected facial scars.  In January 2015, the Appeals Management Center (AMC) implemented the 30 percent rating effective April 21, 2006.  

The Veteran appealed the Board's June 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in October 2015, the Court granted a Joint Motion for Partial Remand (joint motion).  That portion of the Board's decision which granted an increased rating to 30 percent was not disturbed.  

In December 2015, the attorney requested a 60 day extension to submit additional evidence.  The request was granted in February 2016 and additional argument and evidence was received in April 2016 with a waiver of RO consideration.  

The TDIU issue will be discussed in further detail below.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to a rating greater than 30 percent for multiple facial scars, status post removal of squamous cell carcinoma and sebaceous gland hyperplasia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran currently meets the schedular requirements for a TDIU and evidence of record shows his service-connected disabilities are of sufficient severity to preclude substantially gainful employment.   


CONCLUSION OF LAW

The criteria for an award of a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to grant a TDIU, a detailed discussion as to how VA satisfied its duty to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  


Analysis

In November 2012, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and at that time, stated he could not work due to PTSD.  In January 2014, the RO denied entitlement to TDIU and the Veteran did not appeal.  

In April 2016, the Veteran submitted another VA Form 21-8940 and now reports that he is unemployable due to "all service-connected conditions".  His attorney argues that the TDIU issue is properly before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part of an increased rating claim when such claim is raised by the record).  The Veteran's submission arguably raises the TDIU issue as part of his increased rating claim and thus, the Board will consider it as part of the current appeal.  See also December 2015 statement of the Veteran in which he describes the functional impact of his service-connected disabilities, including his facial scars, on his ability to be gainfully employed.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In considering entitlement to TDIU, the pertinent inquiry is whether service-connected disabilities individually or in combination are of sufficient severity to produce unemployability - not whether a veteran is unemployable solely due to his service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) (50 percent); facial scars due to removal of squamous cell carcinoma and sebaceous gland hyperplasia (30 percent); coronary artery disease (30 percent); lumbar spine degenerative joint disease (10 percent); tinnitus (10 percent); gastroesophageal reflux disease (10 percent); type 2 diabetes mellitus (10 percent); right lateral epicondylitis (noncompensable); hemorrhoids (noncompensable); basal cell carcinoma of right ear (noncompensable); runner's toe right great toe (noncompensable); scar as a residual of a sebaceous cyst (noncompensable); and left ear sensorineural hearing loss (noncompensable).  The combined evaluation for compensation was 40 percent from April 21, 2006; 50 percent from August 15, 2007; 60 percent from April 8, 2008; 70 percent from December 31, 2009; and 80 percent from February 7, 2011.  

The Veteran currently meets the requirements for TDIU.  He reported that he last worked full-time in January 2011.  Since that time, he has worked as a self-employed therapist 2-5 hours per week, which is considered marginal employment.  

In February 2016, the Veteran underwent a private "Employability Evaluation" that was requested by his attorney to address whether his service-connected disabilities prevented him from securing and following a substantially gainful occupation and if so, to what date did his status of "unemployability" date back to.  Following a discussion as to the Veteran's educational, occupational, and medical history, the vocational consultant opined that it was at least as likely as not that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation.  

On review, the above opinion is considered probative.  It was provided by a vocational consultant and based on a review of the Veteran's history and records.  The record does not contain probative evidence to the contrary and thus, the criteria for a TDIU rating are met.  

In making this determination, the Board acknowledges the attorney's argument, based on the employability evaluation, that the Veteran's unemployability status dates back to 2008 because his employment from November 2008 to January 2011 was in a sheltered environment.  Evidence of record shows the Veteran was gainfully employed from November 2008 to January 2011 and the fact that his Federal employer provided reasonable accommodations does not render the employment marginal or sheltered.

ORDER

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the award of disability benefits.  


REMAND

In June 2014, the Board granted an increased rating to 30 percent for the Veteran's facial scars.  Pursuant to the joint motion, the parties agreed that the Board did not properly consider entitlement to separate ratings or whether referral for extraschedular consideration was warranted.  

Regarding separate ratings, the parties noted that the Board did not discuss whether a rating was warranted under the current version of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015) which addresses scars that are "unstable or painful" as opposed to the prior version of that diagnostic code which required that scars be "painful on examination".  The Board acknowledges the Veteran is competent to describe pain.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a Veteran is competent to report on that of which he has personal knowledge).  On multiple examinations during the appeal period, however, the Veteran consistently denied pain from the scars and pain has not been objectively noted.  Given the inconsistency, the Board finds that a current examination is needed.  

Regarding whether referral is warranted for an extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2015), the parties noted that the Board did not consider the Veteran's reports of drainage from his scars.  The parties specifically refer to the Veteran's testimony that he salivates outside his skin and that there is drainage from the scars.  Further review of the hearing transcript shows he indicated that the reported drainage was due to removal of a parotid gland tumor.  The Veteran is not service-connected for the scar associated with removal of the parotid gland tumor and review of the most recent code sheet shows service connection was specifically denied for "left parotid gland tumor, status post parotidectomy".  Thus, the examination should also address whether there is drainage from any of his service-connected facial scars.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA scar examination to determine the severity of service-connected facial scars due to removal of squamous cell carcinoma and sebaceous gland hyperplasia.  The electronic claims folder must be available for review.  

In accordance with the latest worksheet, the examiner is specifically requested to identify and describe any facial scars due to removal of squamous cell carcinoma and sebaceous gland hyperplasia.  

As to each scar identified, the examiner is requested to report whether the scar is painful.  In making this determination, the examiner must consider the Veteran's lay statements as to pain.  If the Veteran's reports are inconsistent with the objective findings, the examiner is requested to so state.  

The examiner is also requested to state whether there is any evidence of drainage or leakage associated with the service-connected facial scars, or whether any such findings are limited to the nonservice-connected left parotidectomy scar.  

A complete rationale must be provided for any opinion offered.  

2.  After the requested examination is completed, review the report to ensure that it is in complete compliance with the remand directives.  If the examination report is deficient in any manner, it should be returned to the examiner for corrective action.  

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue of entitlement to an initial rating greater than 30 percent for multiple facial scars, status post removal of squamous cell carcinoma and sebaceous gland hyperplasia.  In making this determination, the RO should specifically consider whether a separate rating is warranted under the current version of Diagnostic Code 7804 and whether referral is warranted for extraschedular consideration.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


